STOCK PLEDGE AGREEMENT
 
STOCK PLEDGE AGREEMENT (this “Agreement”), dated August 2, 2007 by and between
Kang Yi Hua (“Pledgor”); the Lenders identified on Schedule A hereto
(collectively, “Pledgee”); and the Collateral Agent;
 
WITNESSETH:
 
WHEREAS, the Pledgee will lend up to $2,000,000 to Ever-Glory International
Group, Inc., a Florida corporation (“Borrower”), with such loan to be evidenced
by one or more promissory notes (“Note”); and
 
WHEREAS, Pledgor is the President, Chief Executive Officer and Chairman of
Borrower, and it is to his benefit and advantage that the loans be made and the
Notes be issued; and
 
WHEREAS, in order to induce Pledgee to make the loan and accept the Note, the
Pledgor has agreed to secure all of the Borrower’s obligations under the Notes
with the grant to the Collateral Agent of a first priority security interest in
3,897 shares of Series A Preferred Stock (convertible into 30,000,000 shares of
common stock) of the Borrower which is owned of record and beneficially
controlled by the Pledgor.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.  Definitions.
 
The following terms shall have the following meanings wherever used in this
Agreement:
 
 “Collateral Agent” shall mean the person appointed pursuant to the Collateral
Agent Agreement.
 
“Collateral Agent Agreement” shall mean the agreement dated at or about the date
of this Agreement, entered into by the parties hereto, Borrower and the
Collateral Agent pursuant to which the Collateral Agent was appointed to act on
behalf of the Pledgees.
 
“Event of Default” shall have the meaning given thereto in the Notes.
 
“Obligations” shall mean all principal and interest and other payments which may
be due and payable under the Notes, whether upon stated maturity, by
acceleration, or otherwise, outstanding at any time and under this Agreement,
and any other payment obligation of the Borrower to the Pledgee pursuant to the
“Transaction Documents” as defined in the “Subscription Agreement” pursuant to
which the Notes are being issued.
 
“Pledged Stock” shall mean in the aggregate, 3,897 shares of Series A Preferred
Stock of the Borrower.
 
“Satisfaction Date” shall mean that date on which all of the Obligations have
been paid or otherwise satisfied in full.
 
1

--------------------------------------------------------------------------------


 
2.  Pledge of the Pledged Stock/Additional Deposits.
 
(a)  As security for the due and timely payment and performance of all of the
Obligations, the Pledgor pledges to the Pledgees, and grants to the Pledgees a
first priority lien and security interest in, all of the Pledged Stock (as same
are constituted from time to time), together with all cash dividends, stock
dividends, interest, profits, premiums, redemptions, warrants, subscription
rights, options, substitutions, exchanges and other distributions now or
hereafter made on the Pledged Stock and all cash and non-cash proceeds thereof,
until the Satisfaction Date. The Pledged Stock and all property at any time
pledged to the Pledgee hereunder or in which the Pledgee is granted a security
interest (whether described herein or not) and all income therefrom and proceeds
thereof are herein included in the definition of Pledged Stock.
 
(b)  In furtherance of the pledge hereunder, the Pledgor is, concurrently
herewith, delivering to the Collateral Agent, the certificates representing all
of the Pledged Stock, each of which now remains in the name of the Pledgor and
accompanied by appropriate undated stock powers duly endorsed in blank by the
Pledgor bearing “medallion” signature guarantees.
 
(c) If, while this Agreement is in effect, the Pledgor becomes entitled to
receive or receives any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or issued in connection
with any reorganization), option or rights whether as an addition to, in
substitution of, or in exchange for, any Pledged Stock or otherwise, the Pledgor
agrees to accept the same as agent for the Collateral Agent, to hold the same in
trust on behalf of and for the benefit of the Pledgee, and to deliver the same
forthwith to the Collateral Agent in the exact form received, with the
endorsement of the Pledgor when necessary and/or appropriate undated “medallion”
stock or other powers duly executed in blank, to be held by the Collateral
Agent, subject to the terms hereof, as additional collateral security for the
Obligations. Any sums paid on or in respect of the Pledged Stock on the
liquidation or dissolution of the Borrower shall be paid over to the Collateral
Agent, to be held by the Collateral Agent, subject to the terms and conditions
hereof, as additional collateral security for the Obligations.


3.  Retention of the Pledged Stock.
 
(a)  Except as otherwise provided herein, the Collateral Agent shall have no
obligation with respect to the Pledged Stock, except to use reasonable care in
the custody and preservation thereof, to the extent required by law.
 
(b)  The Collateral Agent shall hold the Pledged Stock in the form in which same
are delivered herewith, unless and until there shall occur an Event of Default.
 
4.  Rights of the Pledgor. Throughout the term of this Agreement, so long as no
Event of Default is uncured and continuing, the Pledgor shall have the right to
vote the Pledged Stock in all matters presented to the stockholders of the
Borrower for vote thereon, except in a manner inconsistent with the terms of
this Agreement or detrimental to the interests of the Pledgee.
 
5.  Event of Default; Power of Attorney.
 
(a)  Upon the occurrence and during the continuance of any Event of Default
beyond the applicable cure period, the Collateral Agent shall have the right to:
(i) exercise all voting and corporate rights of, and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to,
any Pledged Stock as if the Pledgee were the absolute owner thereof, including
(without limitation) the right to exchange, at its discretion, any and all of
the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Pledgor or upon the exercise by
the Pledgor or the Collateral Agent of any right, privilege or option pertaining
to any of the Pledged Stock and, in connection therewith, to deposit and deliver
any and all of the Pledged Stock with any committee, depository, transfer agent,
registrar or other designated agency on such terms and conditions as the Pledgee
may determine, all without liability except to account for property actually
received by it; (ii) apply any funds or other property received in respect of
the Pledged Stock to the Obligations, and receive in its own name any and all
further distributions which may be paid in respect of the Pledged Stock, all of
which shall, upon receipt by the Collateral Agent, be applied to the
Obligations; (iii) transfer all or any portion of the Pledged Stock (as
determined by the Pledgee in its discretion) on the books of the Borrower to and
in the name of the Collateral Agent or such other person or persons as the
Collateral Agent may designate; (iv) effect any sale, transfer or disposition of
all or any portion of the Pledged Stock and in furtherance thereof, take
possession of and endorse any and all checks, drafts, bills of exchange, money
orders or other documents and instruments received on account of the Pledged
Stock; (v) collect, sue for and give acquittance for any money due on account of
any of the foregoing; and (vi) take any and all other action contemplated by
this Agreement, or as otherwise permitted by law, or as the Pledgee may
reasonably deem necessary or appropriate, in order to accomplish the purposes of
this Agreement.
 
2

--------------------------------------------------------------------------------


 
(b)  In furtherance of the foregoing powers of the Collateral Agent, the Pledgor
hereby authorizes and appoints the Collateral Agent, with full powers of
substitution, as the true and lawful attorney-in-fact of the Pledgor, in his
name, place and stead, to take any and all such action as the Collateral Agent,
in its sole discretion, may deem necessary or appropriate in furtherance of the
exercise of the aforesaid powers specifically set forth in this Agreement. Such
power of attorney shall be coupled with an interest, and shall be irrevocable
until the Satisfaction Date. Without limitation of the foregoing, such power of
attorney shall not in any manner be affected or impaired by reason of any act of
the Pledgor or by operation of law. Nothing herein contained, however, shall be
deemed to require or impose any duty upon the Collateral Agent to exercise any
of the rights or powers granted herein.
 
(c)  The foregoing rights and powers granted to the Collateral Agent, and the
foregoing power of attorney, shall be fully binding upon any person who may
acquire any beneficial interest in any of the Pledged Stock or any other
property held or received by the Collateral Agent hereunder.
 
6.  Foreclosure; Sale of Pledged Stock.
 
(a) Without limitation of paragraph 5 above, in the event that the Collateral
Agent shall make any sale or other disposition of any or all of the Pledged
Stock pursuant to the terms of this Agreement, the Collateral Agent may also:
 
(i) offer and sell all or any portion of the Pledged Stock publicly through a
registered broker-dealer, or by means of a private placement restricting the
offer or sale to a limited number of prospective purchasers who meet such
suitability standards as the Collateral Agent and its counsel may deem
appropriate, and who may be required to represent that they are purchasing
Pledged Stock for investment and not with a view to distribution;
 
(ii) sell any or all of the Pledged Stock upon credit or for future delivery,
without being in any way liable for failure of the purchaser to pay for the
subject Pledged Stock; and
 
(iii)  receive and collect the net proceeds of any sale or other disposition of
any Pledged Stock, and apply same in such order and to such of the Obligations
(including the customary costs and expenses of the sale or disposition of the
Pledged Stock) as the Collateral Agent may, in its absolute discretion, deem
appropriate.
 
3

--------------------------------------------------------------------------------


 
(b) Upon any sale of any of the Pledged Stock in accordance with this Agreement,
the Collateral Agent shall have the right to assign, transfer and deliver the
subject Pledged Stock to the purchaser(s) thereof, and each such purchaser shall
be entitled to hold such Pledged Stock absolutely free from any right or claim
of the Pledgor and/or any other person claiming any beneficial interest in the
Pledged Stock, including any equity of redemption (which right and all other
such rights are hereby waived by the Pledgor to the fullest extent permitted by
law).
 
(c) Following the occurrence and during the existence of an Event of Default
that has continued beyond that applicable cure period, Pledgor and Borrower will
cooperate and provide such certificate, resolutions, representations, legal
opinions and all other matters necessary to facilitate a transfer or sale of any
part of the Pledged Stock pursuant to Rule 144. Pledgor and Borrower are unaware
of any impediment to the resale of the Pledged Stock in reliance on Rule 144 by
the Pledgee upon an Event of Default. Pledgor and Borrower will not take any
action that would impede or limit the Collateral Agent’s ability to sell all the
Pledged Stock upon an Event of Default, pursuant to Rule 144. For so long as any
Pledged Stock is subject to this Agreement, the Pledgor will not sell any
security of Borrower which sale would or could be aggregated with sales by the
Collateral Agent or Pledgee pursuant to Rule 144. Borrower shall issue
instructions to its transfer agent to comply with the foregoing sentence.
Borrower will not permit the transfer of any security of Borrower if such
transfer would or could aggregate for purposes of Rule 144 with sales of the
Pledged Stock by the Pledgor or any sales of the Pledged Stock. Pledgor
represents and warrants that he has not sold any security of Borrower during the
ninety (90) days prior to the date of this Agreement. Borrower acknowledges that
upon transfer of the Pledged Stock to the Collateral Agent or other transferee,
the Collateral Agent’s holding period under subsections (d) and (k) of Rule 144
may be “tacked” with the Pledgor’s holding period. Pledgor and Borrower further
represent that the Notes were issued in a bona fide loan transaction. Schedule A
hereto sets forth the holding periods of the components of the Pledged Stock as
calculated pursuant to Rule 144.
 
(d) Nothing herein contained shall be deemed to require the Collateral Agent to
effect any sale or disposition of any Pledged Stock at any time, or to
consummate any proposed public or private sale at the time and place at which
same was initially called. It is the intention of the parties hereto that the
Collateral Agent shall, subject to any further conditions imposed by this
Agreement, at all times following the occurrence of an Event of Default, have
the right to use or deal with the Pledged Stock as if the Collateral Agent were
the outright owner thereof, and to exercise any and all rights and remedies, as
a secured party in possession of collateral or otherwise, under any and all
provisions of law.


(e) The Collateral Agent may take action and exercise rights in connection with
any portion of the Pledged Stock regardless of the existence of any other
security for the Obligations.


7.  Covenants, Representations and Warranties.
 
In connection with the transactions contemplated by this Agreement, and knowing
that the Pledgee and Collateral Agent are and shall be relying hereon, the
Pledgor hereby covenants, represents and warrants that:
 
(a) the Pledged Stock has been and will be duly and validly issued, is and will
be fully paid and non-assessable, and is and will be owned by the Pledgor free
and clear of any and all restrictions, pledges, liens, encumbrances or other
security interests of any kind, save and except for the pledge to the Collateral
Agent pursuant to this Agreement;
 
4

--------------------------------------------------------------------------------


 
(b) there are and will be no options, warrants or other rights in respect of the
sale, transfer or other disposition of any of the Pledged Stock by the Pledgor,
and the Pledgor has the absolute right to pledge the Pledged Stock hereunder
without the necessity of any consent of any Person;


(c) neither the execution or delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, nor the compliance with or performance of
this Agreement by the Pledgor, conflicts with or will result in the breach or
violation of or a default under the terms, conditions or provisions of (i) any
mortgage, security agreement, indenture, evidence of indebtedness, loan or
financing agreement, or other agreement or instrument to which the Pledgor is a
party or by which the Pledgor is bound, or (ii) any provision of law, any order
of any court or administrative agency, or any rule or regulation applicable to
the Pledgor;
 
(d) this Agreement has been duly executed and delivered by the Pledgor, and
constitutes the legal, valid and binding obligation of the Pledgor, enforceable
against the Pledgor in accordance with its terms;
 
(e) there are no actions, suits or proceedings pending or threatened against or
affecting the Pledgor that involve or relate to the Pledged Stock; and
 
(f) upon execution and performance of this Agreement by Pledgor, the Pledgee
shall have the senior security interest in the Pledged Stock.


8. UCC Filings. Pledgor hereby grants to Collateral Agent the right and
authority to file UCC Financing Statements in Florida and any other jurisdiction
in the sole discretion of Pledgee to memorialize the security interest herein
granted.


9. Return of the Pledged Stock.


(a) So long as an Event of Default has not occured, at such time as (i) all
amounts payable on the Notes and pursuant to the Transaction Documents have been
reduced to $1,000,000 or less; and (ii) the average daily closing price of the
Pledged Stock as reported by Bloomberg LP for the principal market, for the 30
trading days prior to the Request Date is higher than $0.29, then the Pledgor
may request of the Collateral Agent and the Pledgee that the Collateral Agent
return to Pledgor and irrevocably release from collateral, 1,948 shares of
Series A Preferred Stock (or the proportionate shares resulting from the
conversion thereof). The day on which the Pledgor makes such request is the
Request Date. Upon confirmation by the Pledgee to the Collateral Agent that the
above two conditions have been met, Collateral Agent will then return the
collateral to be released pursuant to this Section 9(a) to the Pledgor.
 
(b)  To the extent that the Collateral Agent shall not previously have taken,
acquired, sold, transferred, disposed of or otherwise realized value on the
Pledged Stock in accordance with this Agreement, on the date on which the
Obligations have been indefeasibly discharged (by payment in cash or conversion
of Notes to common stock, as applicable) (the “Satisfaction Date”), any
remaining security interest in the Pledged Stock shall automatically terminate,
cease to exist and be released, and the Collateral Agent shall forthwith return
any remaining Pledged Stock and irrevocably release such shares from collateral.


10. Expenses of the Pledgee. All expenses incurred by the Collateral Agent
(including but not limited to reasonable attorneys’ fees) in connection with any
actual or attempted sale or other disposition of Pledged Stock hereunder shall
be reimbursed to the Collateral Agent by the Pledgor and Borrower (jointly and
severally) on demand, or, at the Pledgee’s option, such expenses may be added to
the Obligations and shall be payable on demand.
 
5

--------------------------------------------------------------------------------


 
11. Further Assurances. From time to time hereafter, each party shall take any
and all such further action, and shall execute and deliver any and all such
further documents and/or instruments, as any other party may request in order to
accomplish the purposes of and fulfill the parties’ obligations under this
Agreement, in order to enable the Collateral Agent to exercise any of its rights
hereunder, and/or in order to secure more fully the Collateral Agent’s interest
in the Pledged Stock.


12.  Termination. This Agreement shall terminate on the Satisfaction Date,
except that the parties’ obligations under Section 9 shall survive until
performed.


13. Miscellaneous.


(a) All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 

To Pledgor: Mr. Kang Yi Hua
c/o Ever-Glory International Group, Inc.,
100 N. Barranca Ave # 810
West Covina, CA 91791,
Attn: Edward Kang
Fax: (626)839-9118

 

With a copy by fax to:
Edgar D. Park, Esq.
Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, CA 90024
Fax: (310) 208-1154

 

To Pledgees:
To the addresses and fax numbers set forth
on Schedule A

 

To the Collateral Agent: Eliezer Drew
551 Fifth Avenue, Suite 1601
New York, NY 10176
Fax (212) 697-3575

 
6

--------------------------------------------------------------------------------


 

With a copy by fax to: Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575

 
(b) If any notice to Pledgor of the sale or other disposition of Pledged Stock
is required by then applicable law, five (5) business days prior written notice
(which Pledgor agrees is reasonable notice within the meaning of Section
9-504(3) of the Uniform Commercial Code) to Pledgor of the time and place of any
sale of Pledged Stock which Pledgor agrees may be by private sale. The rights
granted in this Section are in addition to any and all rights available to
Pledgee under the Uniform Commercial Code.


(c) The laws of the State of New York including but not limited to Article 9 of
the Uniform Commercial Code as in effect from time to time, shall govern the
construction and enforcement of this Agreement and the rights and remedies of
the parties hereto. The parties hereby consent to the exclusive jurisdiction of
all courts sitting in the State and County of New York, in connection with any
action or proceeding under or relating to this Agreement, and waive trial by
jury in any such action or proceeding.
 
(d) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns. The Pledgor shall not,
however, assign any of its or his rights or obligations hereunder without the
prior written consent of the Pledgee, and the Pledgee and Collateral Agent shall
not assign its rights hereunder without simultaneously assigning thier
obligations hereunder to the subject assignee. Except as otherwise referred to
herein, this Agreement, and the documents executed and delivered pursuant
hereto, constitute the entire agreement between the parties relating to the
specific subject matter hereof.
 
(e) Neither any course of dealing between the Pledgor and the Collateral Agent
and/or Pledgee nor any failure to exercise, or any delay in exercising, on the
part of the Collateral Agent and/or Pledgee, any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege operate as a waiver of any other
exercise of such right, power or privilege or any other right, power or
privilege.
 
(f) The Collateral Agent and Pledgee’s rights and remedies, whether hereunder or
pursuant to any other agreements or by law or in equity, shall be cumulative and
may be exercised singly or concurrently.
 
(g) No change, amendment, modification, waiver, assignment of rights or
obligations, cancellation or discharge hereof, or of any part hereof, shall be
valid unless the Pledgee shall have consented thereto in writing.
 
(h) The captions and paragraph headings in this Agreement are for convenience of
reference only, and shall not in any way define, limit or describe the
construction, terms or provisions of this Agreement.
 
(i) If any provision of this Agreement is held invalid or unenforceable, either
in its entirety or by virtue of its scope or application to given circumstances,
such provision shall thereupon be deemed modified only to the extent necessary
to render same valid, or not applicable to given circumstances, or excised from
this Agreement, as the situation may require, and this Agreement shall be
construed and enforced as if such provision had been included herein as so
modified in scope or application, or had not been included herein, as the case
may be.
 
7

--------------------------------------------------------------------------------


 
(j) All of the rights granted to the Pledge hereunder will be exercised by the
Collateral Agent on behalf of Pledgee, pursuant to the Collateral Agent
Agreement.
 
(k) This Agreement may be executed in any number of counterparts and by the
different signatories hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile signature and delivered by facsimile transmission.
 
 
[Remainder of Page Left Blank Intentionally]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Stock Pledge Agreement
on and as of the date first set forth above.
 
PLEDGOR:




______________________________________
Yi Hua Kang


 
PLEDGEE:
 
CHESTNUT RIDGE PARTNERS L.P.
 
____________________________
By:
Its:
 
ALPHA CAPITAL ANSTALT
 
____________________________
By:  
Its:

 
WHALEHAVEN CAPITAL FUND LIMITED
____________________________
By:
Its:
 
RONALD C. PASTERNAK
 
____________________________
By:  
Its:

 
JONATHAN BLAUSTEIN
 
____________________________
By:
Its:
 
ELLIE KATZ
 
____________________________
By:  
Its:

 
COLLATERAL AGENT:
 
____________________________
 
 





ACKNOWLEDGEMENT:


Ever-Glory International Group, Inc. acknowledge and agrees to be bound by the
terms of Section 5(d) of this Stock Pledge Agreement and will not take or allow
any action contrary to the terms of this Stock Pledge Agreement that would
impair the value of the Pledged Stock or Pledgees’ interests therein.
 

       
EVER-GLORY INTERNATIONAL GROUP, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Guo Yan   Chief Financial Officer

 
9

--------------------------------------------------------------------------------


 
SCHEDULE A


Lender
 
Note Principle
 
Warrants
 
Chestnut Ridge Partners L.P.
50 Tice Blvd.
Woodcliff Lake , N. J. 07677
Attn: Kenneth Holz CFO
Fax: (201) 802-9450
 
$
1,300,000
   
5,909,091
 
Alpha Capital Anstalt
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
 
$
250,000
   
1,136,364
 
Whalehaven Capital Fund Limited
c/o FWS Capital Ltd.
3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08
Fax: (441) 295-5262
 
$
250,000
   
1,136,364
 
Ronald C. Pasternak
325 Howard Ave.
Fairlawn , New Jersey 07410
Fax: (201) 791-3848
 
$
100,000
   
454,545
 
Jonathan Blaustein
544 Asbury Street
New Milford , NJ 07646
Fax: (928) 438-4763
 
$
50,000
   
227,273
 
Ellie Katz
191 Walnut St
Englewood, NJ 07631
Fax: (201)568-6234
 
$
50,000
   
227,273
 



10

--------------------------------------------------------------------------------

